


110 HR 4707 IH: To reliquidate certain entries of

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 4707
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reliquidate certain entries of
		  gemifloxacin.
	
	
		1.Reliquidation of certain
			 entries of gemifloxacin
			(a)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, U.S. Customs and Border Protection
			 shall, not later than 90 days after the date of the enactment of this
			 Act—
				(1)reliquidate each
			 entry described in subsection (c) containing any merchandise that, on the date
			 of original liquidation, was classified under subheading 2933.99.46 of the
			 Harmonized Tariff Schedule of the United States; and
				(2)refund any duty
			 paid for such entries under subheading 2933.99.46 of such Schedule.
				(b)Refund of
			 Amounts OwedAny amounts owed by the United States under
			 subsection (a) shall be refunded with interest.
			(c)Affected
			 EntriesThe entries referred to in subsection (a) are the
			 following:
				
					
						
							Entry numberDate of entryDate of
					 liquidation
							
						
						
							310–9195512–506/28/0405/13/05
							
							310–5811207–408/31/0407/15/05
							
							916–1325068–609/17/0407/29/05
							
							916–1325959–610/05/0408/19/05
							
							916–1332655–102/23/0501/06/06
							
							916–1383421–603/31/0502/10/06
							
							916–1385425–505/14/0503/24/06
							
							916–1389989–608/23/0507/07/06
							
							916–1391358–009/26/0508/11/06
							
							916–1481572–710/25/0509/08/06
							
							916–1483175–712/07/0510/20/06
							
							916–1490505–607/03/0605/18/07
							
						
					
				
			
